Citation Nr: 0533977	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  05-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound, left knee (claimed as left leg injury).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel






INTRODUCTION

The veteran had recognized active service in the Phillippine 
Commonwealth Army from December 1941 to May 1942 and the 
Regular Phillippine Army from August 1945 to March 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Phillippines, that denied the veteran's claim. 

Based on a December 2005 motion, this appeal has been 
advanced on the docket because of advanced age.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with a left knee disorder; 
however, there is no medical evidence that the veteran 
sustained a gunshot wound to the left knee during service.  


CONCLUSION OF LAW

Residuals of a gunshot wound, left knee (claimed as left leg 
injury) were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in May 2004, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  In 
addition, the May 2004 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  Furthermore, the 
Board observes that the May 2004 VCAA notice specifically 
asked the veteran to send any evidence in his possession that 
pertained to his claim.  A follow-up duty to assist letter 
was sent in November 2004.    

In further regard to VA's statutory duty to notify, the RO 
provided the veteran with a copy of the January 2005 rating 
decision, the May 2005 Statement of the Case (SOC), and the 
July 2005 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach the decision.  The May 2005 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and afforded the veteran a 
VA examination in November 2004.  The RO also requested 
service records to verify the veteran's claimed prisoner of 
war status.  The Board observes that the records did not 
support the veteran's claim.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

The veteran reported that he sustained an injury to his left 
knee during combat with the Japanese Army during World War 
II.  He further explained that he was treated by an army 
doctor after the injury but was captured by the Japanese army 
as a prisoner of war before his injury had completely healed.  

The service medical records show no notations regarding an 
injury or gunshot wound to the left knee.  

The veteran's service records show that he served in 
infantry.  They do not indicate any prisoner-of-war (POW) 
status.  

The March 1945 Affidavit for Phillippine Army Personnel notes 
that the veteran sustained a "bullet wound"in March 1942 
and was treated by Lt. Padua.  It was also written that no 
permanent disability was incurred due to the wound.  The site 
of the wound was not specified.    

The August 1945 examination report reads that the veteran 
sustained a bullet wound to the right buttock in March 1942.  

In July 2004, the veteran's private physician (Dr. C.F.S.) 
wrote that the veteran had "limitation of motion of [the] 
left knee due to gun-shot wound (1941)."

The November 2004 VA examination report shows a diagnosis of 
"residual of GSW [gunshot wound], T&T left knee, scars 
healed, beginning DJD (L) knee by x-ray."  
 
The veteran submitted buddy statements dated in April 2005.  
Two comrades who also served in the Phillippine Army wrote 
that they knew that the veteran was wounded during the war 
because he had showed to them the scar at his left leg.  

In the veteran's April 2005 notice of disagreement (NOD), the 
veteran contended that the service medical records were in 
error.  He explained that there was likely a miscommunication 
during service regarding the site of his bullet wound due to 
his lack of understanding of the English language and his 
impaired hearing.  

In his VA Form 9, the veteran reiterated that he sustained a 
left knee injury, not a right leg injury, during World War 
II.



III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


IV.	Analysis

The veteran contends that a gunshot wound to his left knee 
while in combat during World War II is related to his current 
left knee disorder.   

At the outset, the Board notes that there is no indication in 
the veteran's service records that he was a POW; accordingly, 
the presumptive provisions that apply for former POWs with 
certain specified diseases are not applicable.  Furthermore, 
the claimed condition is not on the list of qualifying 
disabilities under 38 C.F.R. 
§ 3.309(c) for which the presumption applies.

The medical evidence of record shows that the veteran 
currently suffers from a left knee disorder.  The veteran's 
private physician indicated that the veteran had limitation 
of motion of the left knee due to a gunshot wound.  The 
November 2004 VA examination report shows a diagnosis of 
degenerative joint disease of the left knee as a residual of 
a gunshot wound.  Thus, the Board finds that the evidence 
shows a current disability and the first element necessary 
for service connection is satisfied.  

Nonetheless, there is no medical evidence showing that the 
veteran sustained a gunshot wound or injury to his left knee.  
The service medical records are absent of any findings 
related to injury or treatment of the left knee.  The veteran 
contends that the service medical records mistakenly document 
the site of injury as the right buttock rather than the left 
knee, however, there is no evidence of record to support the 
veteran's contention.  The April 2005 buddy statements from 
two comrades reveal only that they have seen the scar on his 
left knee.  They do not report that they witnessed the 
veteran sustain the wound to his left knee during service.  
Without evidence to support the veteran's assertion, the 
Board has no basis on which to grant entitlement to service-
connected benefits.      

Therefore, the Board finds that service connection for 
residuals of a gunshot wound to the left knee is not 
warranted because there is no medical evidence to support the 
existence of a gunshot wound to the left knee during service.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   



ORDER

Entitlement to service connection for residuals of a gunshot 
wound, left knee (claimed as left leg injury) is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


